Citation Nr: 1600532	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-10 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type 2, and/or as due to exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for hypertension and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that there is sufficient evidence of exposure to herbicides while serving in Thailand during the Vietnam era.
 
2.  The Veteran has a post-service diagnosis of prostate cancer.

3.  The Veteran has a post-service diagnosis of diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Veteran's diabetes mellitus, type 2, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Service Connection Claims

The Veteran seeks entitlement to service connection for prostate cancer and diabetes mellitus, type 2.  He asserts he was exposed to herbicides while serving in Thailand and later developed prostate cancer and diabetes mellitus, type 2, as a result of the exposure to herbicides during service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer and diabetes mellitus, type 2.  38 C.F.R. § 3.309(e). 

In this case, the Veteran asserts that he was exposed to herbicide agents while performing his duties during his service in Thailand.  See January 2012 statement.

At the outset, there is ample evidence of record showing that the Veteran is diagnosed with prostate cancer and diabetes mellitus, type 2.  See e.g. February 2011 private treatment record.  Therefore, resolution of the issue on appeal turns on whether the Veteran is determined to have been exposed to herbicides in service.

Initially, the Board notes that the Veteran was not stationed in the Republic of Vietnam at any time during his active service.  However, the Veteran has asserted that his exposure to herbicides occurred while stationed in Thailand.  The Veteran's service records confirm that he served in Thailand from 1968 to 1969.  However, there is no specific mention of exposure to herbicides in the Veteran's service records. 

Importantly, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used. 

Given this information, C&P has determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a Veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by MOS, performance evaluations, or other credible evidence. 

The Veteran has asserted that he served as an aerospace ground equipment repairman and worked primarily on the flight line.  See January 2012 statement.  Personnel records confirm his statements.  See DD-214.  The Veteran indicated that he did not conduct perimeter guard; however, he indicated that the flight line was close enough to the perimeter of the base to be within range of incoming sniper fire.  See January 2012 statement.  The Veteran stated that he was at or near the perimeter for a "goodly bit of time."  Id.  The Board finds the Veteran's statements to be credible.  The record shows that the Veteran has been cooperative in seeking out sources of collateral evidence to support his claim, and the Board finds no reason to doubt his credibility.  

Upon consideration of the Veteran's statements, and the evidence of record, the Board finds that the Veteran was exposed to herbicides while on active duty.  Thus, despite the fact that there is no clear evidence of herbicide exposure due to the Veteran's Thailand service shown in the record, the Veteran was likely exposed and the Veteran has presented credible evidence.  Therefore, in view of the information set forth by C&P in the May 2010 bulletin and resolving all reasonable doubt in the Veteran's favor, the Board finds that he was exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Therefore, in light of the evidence showing exposure to herbicides during service, and a diagnosis of prostate cancer and diabetes mellitus, type 2, service connection is granted on a presumptive basis for these disorders.


ORDER

Entitlement to service connection for prostate cancer, as due to exposure to herbicides, is granted.

Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides, is granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension and bilateral hearing loss.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

First, the claims file indicates that the Veteran is receiving Social Security disability benefits.  See October 2015 BVA Hearing Transcript, page 9.  Unfortunately, no records regarding the Veteran's application/award of Social Security disability benefits are associated with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand, all available Social Security disability records should be obtained.

Hypertension

The Veteran has a current diagnosis of hypertension.  See February 2011 private treatment note.

As a result of this decision, the Veteran has been granted entitlement to service connection for diabetes mellitus, type 2.  It has also been determined that the Veteran was exposed to herbicides.  

On remand, a medical opinion should be obtained regarding whether the Veteran's hypertension is causally or etiologically due to exposure to herbicides, or is proximately due to or aggravated by his diabetes mellitus, type 2.

Bilateral Hearing Loss

The Veteran was afforded a VA examination in October 2011, at which time the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  The examiner stated that the rationale for the opinion was that the Veteran's separation hearing test was normal in both ears.

The Board finds this opinion to be insufficient to allow the Board to determine whether the Veteran is entitled to service connection for hearing loss.  The Court has held that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  On remand, an addendum medical opinion must be obtained that contains a complete rationale.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits. 

Once obtained, all documents must be permanently associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for his hypertension.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that: 

a)  the Veteran's hypertension is due to exposure to herbicides during service; and,

b)  the Veteran's hypertension is proximately due to or aggravated (beyond a natural progression) by his diabetes mellitus, type 2.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

4.  Obtain an addendum opinion for the Veteran's bilateral hearing loss.  If deemed necessary by the examiner, afford the Veteran a VA examination for bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether the current bilateral hearing loss is at least as likely as not (i.e. a 50 percent or greater probability) due to acoustic trauma during service.  The examiner is hereby notified that exposure to acoustic trauma during service has been conceded.

Please explain in detail the underlying reasoning for your opinion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

5.  After completion of the above, the RO must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 
 
6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


